_____________

                             No. 95-2419WM
                             _____________

Otis B. Gaston,                 *
                                *
               Appellant,       *   Appeal from the United States
                                *   District Court for the Western
     v.                         *   District of Missouri.
                                *
Stone Container Corporation,    *   [UNPUBLISHED]
                                *
               Appellee.        *
                          _____________

                      Submitted:   January 5, 1996

                          Filed: January 19, 1996
                             _____________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________


PER CURIAM.


     Otis B. Gaston appeals the district court's grant of summary
judgment to Stone Container Corporation on Gaston's employment
discrimination claims.     The district court correctly denied
Gaston's failure-to-promote claim because Gaston failed to exhaust
his administrative remedies. See Tart v. Hill Behan Lumber Co., 31
F.3d 668, 671 (8th Cir. 1994). The district court also correctly
denied Gaston's retaliatory and discriminatory discipline claims
because Gaston failed to respond to Stone Container's motion for
summary judgment and failed to establish the existence of a factual
issue. See Fed. R. Civ. P. 56(c), (e); Celotex Corp. v. Catrett,
477 U.S. 317, 322 (1986). Accordingly, we affirm the judgment of
the district court.


     A true copy.


          Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.